Title: From James Madison to Richard O’Brien, 30 March 1803
From: Madison, James
To: O’Brien, Richard


Sir,
Department of State 30 March 1803
The Secretary of the Navy, to whose Department the transmission of the Articles for Algiers has lately been transferred has given orders for collecting the maritime stores and other articles, the lists of which you have transmitted, with the exception only of the powder, on which as there would be a loss of two or three ⅌ Cent it is not believed that the occasion demands such a sacrifice, especially as the money in your possession, if ultimately accepted on the annuity, the stores &c above alluded to, the Consular and biennial presents, which are soon to be made, ought sufficiently to gratify the Deys expectations from our liberality: at least the urgency is not considered so critical as to preclude the delay necessary for endeavours to repel the demand.
It may be proper here to recall to your recollection some circumstances, which may account for the omission till now of effectual measures for collecting and forwarding those stores. They may tend at once to give you proper impressions and allay the suspicions and impatience of the Dey. When the present administration succeeded to the management of the public interests, they found our relations with the Barbary Regencies in an alarming situation, all of them openly menacing our peace, and Algiers and Tunis founding their dissatisfaction upon the large arrearages due and withheld from them. To the latter all her dues were soon paid up, and to the former, we have given satisfaction, except as to the last year’s annuity, for which we sent the same sum of money that had contented her the year before, but which she has not now thought proper to accept. A more reasonable expectation could not have been entertained than that her conduct would have been the reverse of what you inform me it is, both as to the refusal of the cash in payment of the annuity and her peremptory requisition of stores greatly exceeding in value the arrearage. If our punctuality instead of producing a harmonizing temper becomes a temptation to extort more than justice admits, there will be little encouragement to that line of policy towards the Dey.
My letter of the 10th May last must have been misunderstood, if it could be construed to withdraw the small pension you allow your mother out of your salary. I have ordered the only draft that since appeared from her to be paid.
To satisfy the debt due to the Jews, cash is preferable to goods. If other motives to this preference were wanting, it would be sufficient to recall to view the expence and trouble incurred in procuring the extraordinary articles forwarded in the Washington on her last trip, which were then rare, and are now unsaleable, and which they have returned without assigning any reason. You will be pleased to claim a credit from them (which they are bound in writing to admit) equal to the insurance paid upon the Articles they received in the Sophia and the Washington on her first voyage to Algiers. The inclosed certificate from the Purveyor, which, from its date, you will perceive, was intended to be transmitted long ago, will serve to ascertain the amount of the credit.
The President in compliance with the usage which admits of the refusal of a Consul on grounds peculiar to the person, will shortly appoint another for Algiers to succeed you. He will no doubt be sent out without delay, and with all the requisite instructions for substituting his responsibility on the public account for yours. It is also intended that he shall carry out tops and samples of the new passports, which are to supercede those now in use, after a sufficient lapse of time from our hearing of their being distributed on the coast of Barbary to enable all the vessels of the United States to be supplied with them.
There are several other subjects in your latest letters (some of them personal) requiring answers, which shall be duly attended to. I am very respectfully Sir your Obt Sert
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Enclosure not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:208 and n. 2. For O’Brien’s reply, see his letter to JM, 16 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:586–87).



   
   See JM to Gallatin, 8 Feb. 1803, and n. 1.



   
   Chemical products worth $2,552 which were sent out on the second voyage of the George Washington for Baccri and Busnach had been returned by O’Brien in November 1801 (see Israel Whelen to JM, 14 July 1801, O’Brien to JM, 25 Nov. 1801, and Whelen to JM, 10 May 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:412, 413 n. 3, 2:272 and n., 3:211 and n. 1).



   
   The insurance charge for the cargo of the Sophia was $2,526.50 (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:597, 648).


